DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 12/3/18. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0153762 application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Ira Matsil, on 6/22/21. See attached email. Note: attachment from email transferred to pdf before attachment herein.
The application has been amended as follows: 
Claims 19 – 21 are hereby rejoined.
Claims 7 and 22 are hereby cancelled.
Claim 19: 
An exhaust gas recirculation (EGR) cooler assembly in which heat exchange is performed between cooling fluid and exhaust gas, the EGR cooler assembly comprising:
an EGR cooler in which cooling fluid can flow; and
a diesel particulate filter (DPF) including a housing accommodating the EGR cooler and a filter unit for post-treatment of the exhaust gas;
wherein an inside of the housing is sectioned by a partition into a first space in which an end part of the EGR cooler is inserted and a second space in contact with the filter unit such that the end part of the EGR cooler is covered by the housing and exhaust gas in the first space contacts with an outer surface of the end part of the EGR cooler; [[and]]
wherein the partition has a flow hole formed thereon in order to allow the exhaust gas to flow to the EGR cooler;
wherein the housing has an outlet defined thereon for discharging the exhaust gas to outside of a vehicle;
wherein the outlet is sectioned by the partition into a first outlet and a second outlet; and
wherein the first outlet is an area for opening the first space and the second outlet is an area for opening the second space.

Allowable Subject Matter
Claims 1 – 6, 8, 10 – 15, 17, and 19 – 21 are allowed.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is (571)270-5625.  The examiner can normally be reached on M-F: 12-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747